OPINION OF THE COURT
Per Curiam.
Respondent Michael M. Chasen was admitted to the practice of law in New York by the First Judicial Department on December 22, 1964. At all times relevant herein respondent *168maintained an office for the practice of law within the First Judicial Department.
Departmental Disciplinary Committee seeks an order pursuant to 22 NYCRR 603.16 (c) (1) suspending respondent from the practice of law, effective immediately, and until a determination of respondent’s capacity to continue to practice law is made in proceedings instituted in accordance with 22 NYCRR 603.16 (b).
In support of its petition, the Committee states that, on August 3, 1987, a complaint was filed against respondent alleging, inter alia, that he had failed to safeguard escrow funds. After conducting an investigation, the Committee served respondent with a notice and statement of charges, and, when respondent served an answer denying the charges, a hearing was held on November 20, 1991. The hearing was adjourned to allow respondent time to provide additional documentation, but, before it recommenced, respondent’s counsel advised the Committee that respondent had been taken seriously ill. After several more adjournments, counsel provided the Committee with a report from the Mayo Clinic, where respondent had received treatment, advising that respondent was suffering from a degenerative disease of the central nervous system which has caused significant mental and physical debilitation, rendering respondent incompetent to practice law or to testify in his own behalf.
The rules of this court provide: "If, during the course of a disciplinary proceeding, the respondent contends that he [sic] is suffering from a disability by reason of physical or mental infirmity or illness, or because of addiction to drugs or intoxicants, which makes it impossible for the respondent adequately to defend himself [sic], this court thereupon shall enter an order suspending the respondent from continuing to practice law until a determination of the respondent’s capacity to continue the practice of law is made in the proceeding instituted in accordance with the provisions of subdivision (b) of this section” (22 NYCRR 603.16 [c] [1]).
Accordingly, the Committee’s motion for an order suspending respondent from the practice of law is granted, and respondent is suspended, effective immediately, until a determination of his capacity to continue the practice of law is made in proceedings instituted in accordance with 22 NYCRR 603.16 (b).
Ellerin, J. P., Kupferman, Ross, Asch and Kassal, JJ., concur.
*169Petition granted and respondent is suspended from practice as an attorney and counselor-at-law in the State of New York, effective immediately, until a determination is made as indicated in the order of this court, and until the further order of this court.